Title: To John Adams from Chauncey Goodrich, 11 February 1801
From: Goodrich, Chauncey
To: Adams, John



Sir
Washington 11th. Feby. 1801—

In the event of the “Bill for the more convenient Organization of the Courts of the United States,” receiving your signature, it is presumed that Recommendations of Persons suitable for the important Offices of Judges in the Circuit Courts will be acceptable to You. We therefore take the Liberty of respectfully recommending to You, the Honble. Egbert Benson of the State of New York, for the Office of Chief Judge, and the Honble. Jonathan Sturges of Connecticut, and the Honble. Samuel Hitchcock of Vermont respectively for the Office of Associate Judge, in the Circuit composed of said States.
We have the Honor to be with great Respect, Your Obedt. servts







Chauncey GoodrichSam. W. DanaR. GriswoldJohn C. SmithWm. EdmundJohn DavenportElizer GoodrichR MorrisHenry GlenWilliam CooperJonas PlattJohn Bird